                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON


William and Jenny Paatalo,
                                                                   Case No. 6:21-cv-00117-MC
               Plaintiffs,
       v.                                                          OPINION AND ORDER

Lincoln County, by and through its Deputy
Sheriff Boys acting in his official capacity;
And JoAnn McCarthy, individually and as
Trustee of the Norman E. McCarthy and
JoAnn McCarthy Trust,

            Defendants.
_____________________________________

MCSHANE, District Judge:

       Plaintiffs Jenny and William Paatalo sue Defendant JoAnn McCarthy and Defendant

Lincoln County over an alleged property dispute in Yachats, Oregon. Mrs. Paatalo seeks to eject

Defendant McCarthy from the property, while Mr. Paatalo alleges that Lincoln County violated

his constitutional rights by forcibly removing him from the same property. Defendant McCarthy

moves to dismiss Mrs. Paatalo’s action. Because Mrs. Paatalo has failed to state a claim upon

which relief can be granted, Defendant’s Motion to Dismiss, ECF No. 7, is GRANTED. And

because Mr. Paatalo lacks Article III standing, the Court has no jurisdiction over his claims and

his action is DISMISSED sua sponte.

                                         BACKGROUND

       Plaintiffs Mr. and Mrs. Paatalo are residents of Flathead County, Montana. Defendant

JoAnn McCarthy is a resident of Yakima, Washington and the Trustee of the Norman E. McCarthy



1 – OPINION AND ORDER
and JoAnn L. McCarthy Revocable Living Trust. The property at issue is 400 E. 3rd Avenue,

Yachats, Oregon.

         Mr. Paatalo is the former owner of the property, having taken interest by statutory warranty

deed in 2004. Pl.’s Compl. Ex. C, at 8. Although disputed by Mr. Paatalo, his interest in the

property was divested when his mortgage lender executed a Notice of Default and Execution of

Sale and a Notice of Foreclosure1. Def.’s Mot. to Dismiss Ex. A, at 14, ECF No. 7. JPMorgan

Chase Bank then acquired the property through a trustee’s deed in 2009. Def.’s Mot. to Dismiss

Ex. C, at 16. Norman and JoAnn McCarthy then purchased the property from JP Morgan Chase

Bank in 2011. Def.’s Mot. to Dismiss Ex. B, at 13.

         Despite never reacquiring possession of the property, judicially or otherwise, Mr. Paatalo

conveyed to Mrs. Paatalo by special warranty deed his assumed ownership and possessory interest

in the property in 2019. Pl.’s Compl. Ex. B, at 15–16. Mrs. Paatalo argues that she has a legal

estate and present right to possess the property because of the 2019 special warranty deed that

purported to convey sole ownership interest from Mr. Paatalo to her as a tenant by the entirety.

Pl.’s Compl. ¶¶34–39. Mrs. Paatalo now moves to eject Defendant McCarthy from the property

pursuant to Or. Rev. Stat. § 105.010. Pl.’s Compl. ¶¶34–39.

                                                   STANDARDS

I. Defendant McCarthy’s Motion to Dismiss

         To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint must contain

sufficient facts to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,



1
  The Ninth Circuit dismissed Mr. Paatalo’s 2018 claim against JP Morgan Chase challenging the foreclosure of the
property because he “did not exhaust his claim for declaratory relief through the administrative claims process under
the Financial Institutions Reform, Recovery and Enforcement Act of 1989 . . . .” William J. Paatalo v. JPMorgan
Chase Bank, N.A., 726 Fed. Appx. 602, 603 (9th Cir. 2018). Mr. Paatalo does not allege that he has met the
exhaustion requirement, so this Court still lacks the subject-matter jurisdiction necessary to scrutinize the validity of
the foreclosure.

2 – OPINION AND ORDER
550 U.S. 544, 570 (2007). A claim is plausible on its face when the factual allegations allow the

Court to infer the defendant’s liability based on the alleged conduct. Ashcroft v. Iqbal, 556 U.S.

662, 663 (2009). In considering a motion to dismiss, the Court must accept all allegations of

material fact as true and construe those facts in the light most favorable to the non-movant. Burget

v. Lokelani Bernice Pauahi Bishop Tr., 200 F.3d 661, 663 (9th Cir. 2000). If the complaint is

dismissed, leave to amend should be granted unless “the pleading could not possibly be cured by

the allegation of other facts.” Doe v. United States, 58 F.3d 494, 497 (9th Cir. 1995).

II. Standing

       “The objection that a federal court lacks subject-matter jurisdiction . . . may be raised . . .

by a court on its own initiative, at any stage in the litigation, even after trial and the entry of

judgment.” Arbaugh v. Y&H Corp., 546 U.S. 500, 506 (2006) (citing Fed. R. Civ. P. 12(b)(1)). A

court is without jurisdiction to resolve any claim for which a plaintiff lacks standing to assert.

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). At a constitutional minimum, standing

requires a plaintiff to show that she has “suffered some actual or threatened injury as a result of

the putatively illegal conduct of the defendant, and that the injury can be traced to the challenged

action and is likely to be redressed by a favorable decision.” Valley Forge Christian Coll. v. Ams.

United for Separation of Church & State, Inc., 454 U.S. 464, 472 (1982) (internal quotation marks

and citations omitted).

                                              DISCUSSION

I. Ejectment

       In Oregon, a plaintiff who has a “legal estate in real property and a present right to the

possession of the property, may recover possession of the property, with damages for withholding

possession, by an action of law.” Or. Rev. Stat. § 105.005 (2019). A plaintiff must state in their



3 – OPINION AND ORDER
complaint that they are (1) entitled to the possession of the property and (2) that the defendant has

wrongfully withheld the property to the damage of the plaintiff for the sum claimed in the

complaint. Or. Rev. Stat. § 105.010 (b), (c) (2019). “By its very nature, an action for ejectment

requires that the plaintiff prove the nature of its legal estate in the property.” U.S. Bank Nat. Ass’n

v. Wright, 253 Or. App. 207, 213 (2012) (emphasis added). The plaintiff cannot “rely upon [the]

weakness of defendant’s title” to prove their own legal estate and possessory right in the property.

Fowler v. Gehrke, 166 Or. 239, 242 (1941).

        Importantly here, Oregon law stipulates that when a nonjudicial foreclosure and sale occurs

and the trustee sells the property covered by a trust deed, the trustee's sale “forecloses and

terminates the interest in the property that belongs to a person to which notice of the sale was given

. . . or to a person that claims an interest by, through or under the person to which notice was given

. . . .” Or. Rev. Stat. § 86.797 (1) (2019). The record shows that Mr. Paatalo was the former owner

of the property, having taken interest through Statutory Warranty Deed in 2004.2 Pl.’s Compl. Ex.

C, at 8. The record also shows that, in 2008, Mr. Paatalo’s mortgage lender executed a Notice of

Foreclosure and Election to Sell the property. Def.’s Mot. to Dismiss Ex. A, at 14. Following the

2008 foreclosure by Mr. Paatalo’s mortgage lender, the property was bought by JPMorgan Chase

Bank by a Trustee’s Deed in 2009. Def.’s Mot. to Dismiss Ex. C, at 16. The Trustee’s Deed

transferred “all interest the grantor had or had the power to convey . . . together with any interest

the grantor or grantor’s successors in interest acquired after the execution of the trust deed in and




2
  Under Rule 201 of the Federal Rules of Evidence, a court may take judicial notice of facts that are not subject to
reasonable dispute because they are (1) generally known within the Court’s jurisdiction; or (2) can be accurately and
readily determined from sources whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b). Additionally,
courts may take judicial notice of “undisputed matters of public record.” Century Indem. Co. v. Marine Grp., LLC,
No. 3:08-CV-1375-AC, 2015 WL 5144330 at *2 (D. Or. Aug. 31, 2015). Because the property reports cited by
Defendant McCarthy are readily available on Lincoln County’s government website, they are considered matters of
public record not subject to reasonable dispute, so judicial notice is appropriate.

4 – OPINION AND ORDER
to the property[.]” Id. Soon after, Defendant McCarthy and her husband purchased the property

from JP Morgan by Special Warranty Deed in 2011. Def.’s Mot. to Dismiss Ex. B, at 13.

         Under Or. Rev. Stat. § 86.797 (1), Mr. Paatalo was divested of any interest in the property

following the foreclosure and sale by trustee deed in 2009. It then logically follows that when Mr.

Paatalo conveyed his assumed ownership interest in the property to Mrs. Paatalo, he conveyed

nothing at all. If the Court were to find otherwise, then any aggrieved former property owner could

tie up new property owners in frivolous litigation under bogus theories like those brought by Mr.

and Mrs. Paatalo here. In other words, the fact that Mr. Paatalo had no possessory interest when

he recorded the 2019 special warranty deed is fatal to Mrs. Paatalo’s claim because she cannot

lawfully eject Defendant from the property that she has no legal estate or possessory interest in.

         The Court will not grant leave to amend because Plaintiff cannot plead any additional facts

that would salvage her case.3 Mrs. Paatalo’s action is therefore DISMISSED with prejudice.

II. Mr. Paatalo’s Claim Against Lincoln County

         Mr. Paatalo argues that Lincoln County violated his constitutional rights by removing him

from the property at issue. But the Court has no jurisdiction to resolve any claim for which a

plaintiff lacks standing. Warth v. Seldin, 422 U.S. 490, 498; Lujan, 504 U.S. at 560. At a minimum,

standing requires a plaintiff to show they have “suffered some actual or threatened injury as a

result of the putatively illegal conduct of the defendant, and that the injury fairly can be traced to

the challenged action and is likely to be redressed by a favorable decision.” Valley Forge Christian

Coll. v. Ams. United for Separation of Church and State, Inc., 454 U.S. 464, 472 (1982) (citations

and quotation omitted).


3
 Defendant McCarthy also requests attorney fees under Or. Rev. Stat. § 20.105. Def.’s Mot. to Dismiss 2. In Oregon,
a defendant may recover attorney fees if the suit against them lacks legal and factual merit. Or. Rev. Stat. § 20.105.
For the reasons already discussed, Mrs. Paatalo’s claim for ejectment lacked any legal or factual merit, so Defendant
McCarthy’s request for attorney fees is GRANTED.

5 – OPINION AND ORDER
       Mr. Paatalo alleges that Lincoln County violated his civil rights when, after spending a

night at Defendant McCarthy’s home, Lincoln County law enforcement removed him from the

property. See Pl.’s Compl. ¶¶ 4–25. To call Mr. Paatalo’s retelling a misrepresentation is an

understatement. As discussed thoroughly in a state court proceeding between Mr. Paatalo and the

rightful property owner Defendant McCarthy, Mr. Paatalo’s actions were likely criminal. As

explained by the Honorable David B. Connell:

       [Mr. Paatalo] convinced a locksmith under the guise of “self-help” to allow [Mr.
       Paatalo] entry into the property in question. [Mr. Paatalo] left the property only
       after a Lincoln County Sheriff Deputy was involved but not before he disturbed
       some papers belonging to [Defendant McCarthy] relating to the . . . purchase of the
       property that were located in the premises. The Court considers the actions of [Mr.
       Paatalo] to be reckless, willful, malicious and in bad faith. In regard to [Mr.
       Paatalo] gaining entry to the property while this matter was pending, the Court
       considers [Mr. Paatalo’s] actions to be illegal.

       ECF No. 13, Ex. E at 2, Willam Paatalo v. Norman E. McCarthy, Joann McCarthy, Lincoln

County Case No. 18CV44633 (emphasis added).

       As already discussed, Mr. Paatalo property interest was extinguished in 2009. And Mr.

Paatalo’s entire case against Lincoln County here depends on the falsehood that he is the rightful

owner to Defendant McCarthy’s property. But without a valid interest in the property, Mr. Paatalo

cannot prove injury-in-fact because he cannot prove an “invasion of a legally protected interest.”

Lujan, 504 U.S. at 560. Ultimately, because Mr. Paatalo cannot meet the injury-in-fact requirement

of the standing analysis, his claim against Lincoln County is DISMISSED with prejudice.

                                        CONCLUSION

       Defendant McCarthy’s Motion to Dismiss, ECF No. 7, is GRANTED and Mrs. Paatalo’s

action is DISMISSED with prejudice. Mrs. Paatalo’s Motion for Summary Judgment, ECF No.

11, is DENIED as moot. The Court also GRANTS Defendant McCarthy’s request for attorney

fees. Defendant McCarthy is ORDERED to provide the Court with a bill of costs and petition for

6 – OPINION AND ORDER
fees within 30 days of this Opinion and Order. Finally, Mr. Paatalo’s action is also DISMISSED

with prejudice for lack of subject-matter jurisdiction.



IT IS SO ORDERED.

       DATED this 2nd day of July, 2021.



                                               ______/s Michael McShane_______
                                                      Michael J. McShane
                                                   United States District Judge




7 – OPINION AND ORDER
